.~.· .     .
           ,'--.,'l.

         AO 2458 (Rev. 02/08/2019) Judgment in.a Criminal Petty Case (Modified)                                                                Pagel of 1   I d-\j
                                                                                                                                                                 !,
                                                                                                                                                                 11


                                             UNITED STATES DISTRICT COURT                                                                                        'I
                                                                                                                                                                 'I
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November l, 1987)
                                               v.

                             Miguel Angel Delgado-Rodriguez                            CaseNumber: 3:19-mj-21239

                                                                                       Michael Edmund Burke
                                                                                       Defendant's Attorney


         REGISTRATION NO. 83893298
         THE DEFENDANT:
          IZI pleaded guilty to count( s) 1 of Complaint
                                                    ---~-------------------------

          0 was found guilty to count( s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                    Nature of Offense                                                            Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

          D The defendant has been found not guilty on count( s)
                                                                                  ------------------~
          D Count(s)                                                                    dismissed on the motion of the United States.
                                -----------------~




                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        :Q. TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

          IZI          Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI          Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the          defendant's possession at the time of arrest upon their deportation or removal.
          D            Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     ednesda , March 13, 2019
                                                                 FILED             D te of Imposition of Sentence


         Received                                                 MAR 1 3 2019
                             -~-----+--
                             DUSM                                                  H
                                                       CLERK, U.S. DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORN
                                                     BY    .                 DEPUTY



          Clerk's Office Copy                                                                                                      3:19-mj-21239
